EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John C. Garvey on December 17, 2021. 
The application has been amended as follows: 

1. (Amended) A multitubular rotary heat exchanger having a rotatable shell, tube plates closing both end portions of the shell, and a number of heat transfer tubes disposed in an inner space of the shell, wherein a heating or cooling region for heating or cooling a processed matter introduced into the inner space is formed in the shell, each end portion of each of said tubes is carried by a corresponding one of the tube plates each end portion of the tubes corresponding one of the tube plates a thermal medium fluid in the tubes and the processed matter in the heating or cooling region, comprising:
	a stationary shielding unit for transiently reducing a flow rate of the thermal medium fluid flowing through said heat transfer tubes tubes move 
	wherein said shielding unit is positioned in the vicinity of at least one of said tube plates each of the tubes 
	wherein said stationary surface is in close proximity to and in opposition to said end opening of each of the tubes each of the tubes 

2. (Amended) The heat exchanger as defined in claim 1, wherein said shielding unit is located in a space on a thermal medium inflow side of said at least one of said tube plates each of the heat transfer tubes shielding unit is located in a space on a thermal medium outflow side of said at least one of said tube plates each of the heat transfer tubes 

3. (Amended) The heat exchanger as defined in claim 1, wherein said shielding unit is configured by a sectorial or semi-circular shielding plate, or the shielding unit is an assembly of heating or cooling region under an action of rotation of said shell and which is deviated on a side opposite to the accumulation with respect to a vertical center plane of the shell.

4. (Amended) The heat exchanger as defined in claim 1, further comprising a mounting mechanism for mounting said shielding unit in the vicinity of said at least one of said tube plates 
shielding unit by adjusting an overlapping angle of 

6. (Amended) The heat exchanger as defined in claim 1, wherein said shielding unit has an area or size for shielding a number of the end openings of the heat transfer tubes, the number of which is set to be in a range from 20% of the total number of the heat transfer tubes to 50% thereof.

7. (Amended) The heat exchanger as defined in claim 1, wherein a flow rate of the thermal medium fluid of each of said tubes , is set to be equal to or smaller than one-fifth of the flow rate of the fluid of each of the tubes 

8. (Amended) The heat exchanger as defined in claim 1, wherein a distance between said shielding unit and said end opening of each of said tubes is set to be in a range between one-tenth of a diameter of the end opening and 1.0 times thereof.

9. (Amended) A system for treating calcined gypsum comprising said heat exchanger as defined in claim 1, wherein the heat exchanger is used as an agitation-type cooler for cooling the calcined gypsum, in said heating or cooling region, and said tubes are the end portion each of the tubes on a thermal medium inflow side, thereby permitting outdoor atmospheric air to flow through an intratubular fluid passage of the tubes 

10. (Amended) The system as defined in claim 9 further comprising a moisture supplying device for incorporating moisture into the calcined gypsum, wherein the moisture supplying device is provided with a humid gas supply port which introduces a spouting flow or delivery flow of a humid gas containing an amount of water content or steam, into said heating and cooling region.

11. (Amended) A heating or cooling method for heating or cooling a processed matter with use of a multitubular rotary heat exchanger having a rotatable shell closed at plates each end portion is open on an outside surface of the tube plates tube plates, and the tubes are rotated as a whole to heat or cool the processed matter by heat exchange between a thermal medium fluid in the tubes and the processed matter in the heating or cooling region, comprising:
	positioning a stationary surface of a shielding unit in the vicinity of at least one of said tube plates each of the tubes each of the tubes 
	separating said surface apart from each of the tubes 

12. (Amended) The method as defined in claim 11, wherein said shielding unit is located in a space on a thermal medium inflow side of said at least one of said tube plates each of the heat transfer tubes shielding unit is located in a space on a thermal medium outflow side of said at least one of said tube plates the end opening of each of the tubes 

13. (Amended) The method as defined in claim 11, wherein said upper zone is a space which opposes to an accumulation of the processed matter deviated on one side of said heating or cooling region under an action of rotation of said shell and which is deviated on a side opposite to the accumulation, and wherein said shielding unit is configured by a sectorial or semi-circular shielding plate, or the shielding unit is an assembly of 

at least one of said tube plates 

15. (Amended) The method as defined in claim 11, wherein said shielding unit is an assembly constituted from shielding unit by adjusting an overlapping angle of 

16. (Amended) The method as defined in claim 11, wherein said shielding unit shields a number of the end openings of the heat transfer tubes, the number of which is set to be in a range from 20% of the total number of the heat transfer tubes to 50% thereof.

17. (Amended) The method as defined in claim 11, wherein the flow rate of the thermal medium fluid of each of said tubes each of the tubes 

19. (Amended) A method for treating calcined gypsum including the heating or cooling method as defined in claim 11, comprising:
	using said multitubular rotary heat exchanger as an agitation-type cooler for cooling the calcined gypsum;
heating and cooling region, the calcined gypsum to be cooled therein; and
	opening to the atmosphere, the end portion of each of said heat transfer tubes tubes each of the tubes 

20. (Amended) The method as defined in claim 19, wherein a spouting flow or delivery flow of a humid gas containing an amount of water content or steam is introduced into said heating and cooling region with use of a moisture supplying device for incorporating moisture into the calcined gypsum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763